United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3372
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                              Damien Lashaun Nelson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                             Submitted: April 18, 2022
                               Filed: April 27, 2022
                                   [Unpublished]
                                  ____________

Before COLLOTON, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

       Damien Lashaun Nelson appeals after he pleaded guilty to conspiracy and
firearm offenses, and the district court1 imposed an aggregate prison sentence to run

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
partially consecutively to an undischarged state sentence. On appeal, Nelson
challenges as substantively unreasonable the district court’s decision to impose the
sentence partially consecutively to his undischarged state sentence.

       After careful review of the record and the parties’ arguments on appeal, this
court finds no abuse of discretion. See United States v. Nelson, 982 F.3d 1141, 1146
(8th Cir. 2020) (standard of review). The record reflects that the district court
considered the 18 U.S.C. § 3553(a) factors, the record, Nelson’s mental health issues,
and Nelson’s request to run his federal sentence concurrently; and exercised its
discretion to order that the sentence run partially consecutively. See United States
v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (abuse of discretion
occurs when court fails to consider relevant factor, gives significant weight to
improper or irrelevant factor, or commits clear error of judgment in weighing
appropriate factors); United States v. McDonald, 521 F.3d 975, 980 (8th Cir. 2008)
(district court has “wide discretion” to order sentence to be served consecutively to
undischarged sentence); see also United States v. Long, 870 F.3d 792, 799 (8th Cir.
2017) (district court may rely more heavily on some factors than others) (citation
omitted); United States v. Hall, 825 F.3d 373, 376 (8th Cir. 2016) (no abuse of
discretion where district court considered § 3553(a) factors and recognized its
discretion to run sentences concurrently but declined to do so).

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                         -2-